813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William BROWN, Jr., Plaintiff-Appellant,v.ST. BRIDES CORRECTIONAL CENTER;  Alton Baskerville;Mohammed Yunas, Dr., Defendants-Appellees.
No. 86-7273.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 13, 1987.Decided March 6, 1987.

Before MURNAGHAN, SPROUSE and ERVIN, Circuit Judges.
William Brown, Jr., appellant pro se.
Nelson H.C. Fisher, Office of the Attorney General;  Mary Moffett Hutcheson Priddy, McGuire, Woods & Battle, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny Brown's motion for appointment of appellate counsel, and affirm the judgment below on the reasoning of the district court.  Brown v. St. Brides Correctional Center, C/A No. 85-1276-AM (E.D.Va., Aug. 29, 1986).


2
AFFIRMED.